DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response on 10 MAY 2021, Applicant has amended the claims. Current pending claims are Claims 1-24 and are reconsidered in view of the amendment to the claims. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 10 MAY 2021, with respect to the objection to the SPECIFICATION, the CLAIM OBJECTIONS, the previous 112(a) and 112(b) rejections have been fully considered and are persuasive.  The objection to the SPECIFICATION, the CLAIM OBJECTIONS, the previous  112(a) and 112(b) rejections has been withdrawn. 
In response to the Applicant's amendments, the grounds of rejection for claims 1-24 are modified compared to the previous action due to the amendment, however rely in part on the same prior art.
The 112(a) rejection is withdrawn as Applicant has amended the specification to include the claimed subject matter.  However, the amendment to Claim 1, which now includes the limitation: “wherein the at least one fluid segment storage tube has a length of at least 1 meter”, brings up indefinite issue.  The claim is rejected below under 112(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the limitation of “wherein the at least one fluid segment storage tube has a length of at least 1 meter”.  This limitation is an open-ended range which is considered to be indefinite, where the storage tube has a length of 1 meter or even up to 1000 m or 10000 m or even 100000 m up to infinity.  There is no cap to the open-ended ranged recited.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24  are rejected under 35 U.S.C. 103 as being unpatentable over HANDIQUE, US Publication No. 2002/0142471 A1, submitted on the Information Disclosure Statement on 30 SEPTEMBER 2019; US Patent Documents Cite No. A5, and further in view of CHURSKI, US Publication No. 2012/0040472 A1.
Regarding Claim 1
The HANDIQUE reference discloses the claimed invention, but is silent in regards to wherein the at least one fluid segment storage tube has a length of at least 1 meter. 
The CHURSKI reference discloses a microfluidic device, Figure 1, system 1, abstract, comprising : at least one fluid segment storage tube, Figure 1, capillary 10 or 11, configured to connected to at least one pressure regulation device, [0088, 0089] and a valve arrangement, Figure 1, valve 14 or 15, [0088, 0089], wherein the at least one fluid segment storage tube has a length of at least 1 meter, [0143]. 
Additional Disclosures Included are: Claim 2: wherein the microfluidic incubation device as claimed in claim 1, further comprising: a control device having at least one of the pressure regulation device, the flow rate regulation device, and the valve arrangement device, wherein the control device is configured to sequentially generate fluid segments with equal volume, [0031-0034, 0045], Figure 1.; Claim 3: wherein the microfluidic incubation device as claimed in claim 2, wherein the control device is configured to transfer fluid segments sequentially into the storage tube for a predetermined incubation time, Figure 3 and 5, [0057, 0058, 0108].; Claim 17: wherein the microfluidic incubation device as claimed in claim 15, wherein the fluid segments each have a volume between 10 picoliters to 10 L, [0076].; Claim 18: wherein the microfluidic incubation device as claimed in claim 15, wherein the fluid segments each have a volume between 10 nanoliters to 500 nanoliters, [0076].; Claim 22: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube has a fluid segment capacity between 10 to 109 fluid segments, [0076].; Claim 23: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube has a fluid segment capacity between 105 to 107 fluid segments, [0076].; and Claim 24: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube is permeable for at least one of O2 and CO2, 
Regarding Claim 4, the reference HANDIQUE discloses the claimed invention including wherein the heaters for producing an incubation time is controlled by a computer, [0108], but is silent in regards to wherein the incubation time is equal for each one of the fluid segments.  This language in this claim is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
It would be obvious to one having ordinary skill in the art before the effective filing date to design the incubation time so that it is equal for each one of the fluid segments so that there are selective heat area for reactions to occur or to cause gas pressure within the device at selection areas or manipulation or thermal cycling at desired times and locations.
Additional Disclosures Included are: Claim 5: wherein the microfluidic incubation device as claimed in claim 3, wherein 1 second and 4 weeks is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).; Claim 6: wherein the microfluidic incubation device as claimed in claim 3, wherein between 1 minute and 2 weeks is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, Claim 7: wherein the microfluidic incubation device as claimed in claim 3, wherein the incubation time is between 30 minutes and 1 week is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding Claim 8, the reference HANDIQUE discloses the claimed invention, including wherein the control device is configured to change at least one of a pressure, a flow rate, and a valve opening time during generation from a first to a last fluid segment for filling or emptying the at least one storage tube, [0047, 0048], but is silent in regards to using control device for filling or emptying the at least one storage tube by more than 500, but it would be obvious to one having ordinary skill in the art before the effective filing date to use the control device for filling or emptying the at least one storage tube by more than 500 for desired fluid segments for analysis.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, , the functional limitation directed the control device controls the filling or emptying of at least one storage tube is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Additional Disclosures Included are: Claim 9: wherein the microfluidic incubation device as claimed in claim 8, wherein the control device is configured to change the pressure by at least 50% during filling the storage tube with fluid segments between 1 mbar and 100 bar, Claim 10: wherein the microfluidic incubation device as claimed in claim 8, wherein the control device is configured to change the pressure by at least 50% during filling the storage tube with fluid segments between 1 bar and 4 bar is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the pressure applied, [0007, 0008, 0047, 0048], the functional limitation directed at how much pressure is to be actuated or applied into/onto the device occurs is an inherent characteristic of the prior art.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the pressure by at least 50% during filling to supply force at specific locations for moving samples, [0007].; Claim 11: wherein the microfluidic incubation device as claimed in claim 8, but is silent in regards to wherein the control device is configured to change the valve opening time between 1 s and 10 s.  HANDIQUE discloses each of the modules of the device are controlled by a computer including the valve, [0047, 0048, 0052], it would be obvious to one having ordinary skill in the art before the effective filing date to modify the valve opening time to be between 1 s and 10 s as required by the claim to control the in-flow and outflow of fluid, [0058], as well as to control the direct of propulsive for of the actuators, [0010].; Claim 12: wherein the microfluidic incubation device as claimed in claim 8, but is silent in regards to wherein the control device is configured to change the valve opening time between 100 s and 50 ms.  s and 10 s as required by the claim to control the in-flow and outflow of fluid, [0058], as well as to control the direct of propulsive for of the actuators, [0010].; Claim 13: wherein the microfluidic incubation device as claimed in claim 1 is disclosed by HANDIQUE including, wherein the at least one storage tube is configured for incubation of more than two of the fluid segments, [007, 0008], difference processing zones, but is silent in regards to the length of the at least one storage tube is a multifold of a diameter of incubated fluid segments, the multifold value being from 10 to 109 fold.  It would be obvious to one having ordinary skill in the art to modify the length of the storage tube relative to the diameter of the incubated fluid segments effectively move the fluid from one processing zone to another effectively within the network.; Claim 14: wherein the microfluidic incubation device as claimed in claim 1 is disclosed by HANDIQUE including, wherein the at least one storage tube is configured for incubation of more than two of the fluid segments, [007, 0008], difference processing zones, but is silent in regards to the at least one storage tube is configured for incubation of more than two of the fluid segments, the length of the at least one storage tube is a multifold of a diameter of incubated fluid segments, the multifold value being from 103 to 106 fold.  It would be obvious to one having ordinary skill in the art to modify the length of the storage tube relative to the diameter of the incubated fluid segments effectively move the fluid from one processing zone to another effectively within the network.; Claim 15: wherein the microfluidic incubation device as claimed in claim 13, wherein the length of the at least one storage tube is at most 1000 m,  CHURSKI, [0143]; and Claim 21: wherein the microfluidic incubation device as claimed in claim 1 is suggested by HANDIQUE in view of CHURSKI, but is silent in regards to provide all fluid segments in the at least two of the plurality of parallel storage tubes with equal incubation time during an operation in which the at least two of the plurality of parallel storage tubes are filled and emptied in a sequential order.  HANDIQUE teaches in each zone of the microfluidic device, each zone includes channel and chambers, and pathway, such pathways include channels, microchannels and the like, which interconnect the various zones.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channels in the device to be parallel in nature and provide all fluid segments in the at least two of the plurality of parallel storage tubes with equal incubation time during an operation in which the at least two of the plurality of parallel storage tubes are filled and emptied in a sequential order to have high throughput of samples in the device.
Regarding Claim 16, the combination above suggests the claimed invention, but is silent in regards to wherein the wherein the length of the at least one storage tube is between 20 m to 40 m.
The CHURSKI reference discloses the capillary having length of 2 m, [0143]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the length of at least one storage tube is between 20 m to 40 m to for a defined volume of fluid to be stored.  
Regarding Claims 19 and 20, the HANDIQUE reference discloses the claimed invention including wherein at least some of the fluid segments have a volume, [0076], Figure 9aand 9b, but is silent in regards to wherein the fluid segment in a volume sufficient to accommodate 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the fluid segment volume so that exponential cell growth over 1 to 1000 generations, or 3 to 10 generations so that cell clones are more efficiently and effectively produced and have exponential cell growth increase the device for high throughput.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797